INDEMNIFICATION AGREEMENT

EXABYTE CORPORATION

1.

EFFECTIVE DATE:

, 2004

 

2.

PARTIES:

Exabyte Corporation

 

 

2108 - 55th Street

 

 

Boulder, CO 80301

 

 

(the “Company”)

(the “Indemnified Party”)

3.

RECITALS/AGREEMENT:

 

(a)     At the request of Exabyte Corporation (the “Company”), the signatory
hereto (the “Indemnified Party”) currently serves as a director, officer or
manager of the Company (as defined below), or in a combination of these
positions. As such, Indemnified Party may be subjected to claims, suits or
proceedings.

(b)    The Company’s By-laws and Section 145 of the Delaware General Corporation
Law contemplate that contracts may be made between the Company and members of
its Board of Directors, officers and employees with respect to indemnification.

(c)     In consideration of Indemnified Party’s acceptance and continuation of
service as a director, officer or manager, or in a combination of these
positions, after the date of this Agreement, and in consideration of the mutual
covenants stated herein, the parties agree as follows.

4.

DEFINITIONS: As used in this Agreement, the following terms have the following
meanings:

(a)     Change in Control. A “Change in Control” shall be deemed to have
occurred if any of the following events occurs: (i) any “person” (as such term
is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes after the date hereof the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 40% or more of the total number of votes that may be cast for the
election of directors of the Company (called in this definition “voting
securities”) without the prior approval of the Board of Directors of the
Company; (ii) a majority of the directors of the Company constitute persons who
were not, at the time of their first election to the Board of Directors of the
Company, candidates proposed by a majority of the Company’s Board of Directors
in office prior to the time of such first election; (iii) any merger,
consolidation, or like business combination or reorganization of the Company
that results in the voting securities of the Company outstanding immediately
prior thereto representing (by remaining outstanding or being converted into
securities of the surviving entity or otherwise) less than a majority of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger, consolidation, business combination or
reorganization; or (iv) any other event which the Company’s Board of Directors
determines, in its discretion, would materially alter the governance of the
Company or its ownership.

(b)    Corporation Law. The term “Corporation Law” means the Delaware General
Corporation Law as it exists on the date of this Agreement and as it may be
hereafter amended from time to time. In the case of any amendment of the
Delaware General Corporation Law after the date of this Agreement, when used in
reference to an act or omission occurring prior to effectiveness of such
amendment (unless prohibited by law), the term “Corporation Law” shall include
such amendment only to the extent that the amendment permits the Company to
provide broader indemnification rights than the Delaware General Corporation Law
permitted the Company to provide prior to the amendment.

(c)     Director, Officer or Manager. As used in reference to a position held by
Indemnified Party, the term “director,” “officer” or “manager” means a director,
officer or manager (as designated by the person’s title in the case of a
manager) of the Company and, while a director, officer or manager of the
Company, Indemnified Party’s serving at the Company’s request as a director,
officer, manager, partner, trustee, employee, agent or fiduciary of any
corporation, partnership, joint venture, trust, other enterprise or employee
benefit plan (including without limitation any service as a director, officer,
manager, employee, agent or fiduciary which imposes duties on, or involves
services by, such director, officer, manager, employee or agent with respect to
any employee benefit

 

 


--------------------------------------------------------------------------------



 

plan, its participants or beneficiaries). The terms “director,” “officer” and
“manager” also include, unless the context otherwise requires, the estate or
personal representative of a director, officer or manager. The terms “director”
and “officer” shall also include any such broader definition as may be provided
in the Corporation Law with amendments after the date of this Agreement.

(d)    Proceeding. The term “proceeding” means any threatened, pending or
completed action, suit or proceeding, or any inquiry or investigation, whether
civil, criminal, administrative or investigative, and whether formal or
informal.

(e)     Reviewing Party. “Reviewing Party” means the person or body determined
in accordance with Section 9.

5.      AGREEMENT TO INDEMNIFY: The Company shall indemnify, and keep
indemnified, Indemnified Party in accordance with, and to the full extent
permitted and/or required by, the Corporation Law and any other applicable law
from and against any expenses (including but not limited to attorneys’ fees,
expenses of investigation and preparation, and fees and disbursements of
Indemnified Party’s accountants or other experts), judgments, fines (including
but not limited to excise taxes assessed on a person with respect to an employee
benefit plan), penalties and amounts paid in settlement (including without
limitation all interest, assessments and other charges paid or payable in
connection with any of the foregoing) actually and reasonably incurred by
Indemnified Party in connection with any proceeding in which Indemnified Party
was or is made a party or was or is involved (for example, as a witness) by
reason of the fact that Indemnified Party is or was a director, officer or
manager of the Company.

6.      D&O INSURANCE: So long as Indemnified Party may be subject to any
possible proceeding by reason of the fact that Indemnified Party is or was a
director or officer of the Company, to the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnified Party shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
applicable to any then current director or officer of the Company.

7.      ADVANCES: In the event of any proceeding in which Indemnified Party is a
party or is involved and which may give rise to a right of indemnification from
the Company pursuant to this Agreement, following written request to the Company
by Indemnified Party, the Company shall pay to Indemnified Party, in accordance
with and to the full extent permitted and/or required by the Corporation Law,
amounts to cover reasonable expenses incurred by Indemnified Party in such
proceeding in advance of its final disposition upon receipt of (a) a written
undertaking executed by or on behalf of Indemnified Party to repay the advance
if it shall ultimately be determined that Indemnified Party is not entitled to
be indemnified by the Company and (b) satisfactory evidence as to the amount of
such expenses.

8.      BURDEN OF PROOF: If under applicable law, the entitlement of Indemnified
Party to be indemnified or advanced expenses hereunder depends upon whether a
standard of conduct has been met, the burden of proof of establishing that
Indemnified Party did not act in accordance with such standard shall rest with
the Company. Indemnified Party shall be presumed to have acted in accordance
with such standard and to be entitled to indemnification or the advancement of
expenses (as the case may be) unless, based upon a preponderance of the
evidence, it shall be determined that Indemnified Party has not met such
standard. For purposes of this Agreement, unless otherwise expressly stated, the
termination of any proceeding by judgment, order, settlement (whether with or
without court approval), conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnified Party did not meet
any particular standard of conduct or have any particular belief.

9.      DETERMINATION REGARDING STANDARD OF CONDUCT; REVIEWING PARTY: Any
determination as to whether Indemnified Party has met an applicable standard of
conduct for indemnification or advancement of expenses and any evaluation as to
the reasonableness of amounts claimed by Indemnified Party shall be made by the
Reviewing Party. If there has not been a Change of Control after the date of
this Agreement, the Reviewing Party shall be the Board of Directors of the
Company or such other body or persons appointed by the Board of Directors of the
Company as permitted by the Corporation Law. If there has been a Change of
Control after the date of this Agreement and if so requested by the Indemnified
Party, the Reviewing Party shall be an independent counsel who is selected by
the Indemnified Party and approved by the Company (which approval shall not be
unreasonably withheld). For this purpose, “independent counsel” means a law firm
or a member of a law firm that neither is at the time, nor in the past five
years has been, retained to represent (i) the Company or the Indemnified Party
in any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a

 

2

 


--------------------------------------------------------------------------------



 

claim for indemnification under this Agreement. Notwithstanding the foregoing,
the term “independent counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing under the law of
the State of Delaware, would have a conflict of interest in representing either
the Company or the Indemnified Party in an action to determine the Indemnified
Party’s rights under this Agreement. The Company agrees to pay the reasonable
fees of the independent counsel referenced above and to indemnify fully such
independent counsel against any and all expenses (including without limitation
attorneys’ fees), liabilities, losses and damages arising out of or relating to
this Agreement or its engagement pursuant to this Agreement.

10.    NOTICE TO THE COMPANY: Indemnified Party shall notify the Secretary of
the Company in writing of any matter for which Indemnified Party intends to seek
indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnified Party of written notice thereof; provided, however, that
delay in so notifying the Company shall not constitute a waiver or release by
Indemnified Party of rights hereunder.

11.    COUNSEL FOR PROCEEDING; SETTLEMENTS: In the event of any proceeding in
which Indemnified Party is a party or is involved and which may give rise to a
right of indemnification hereunder, the Company shall have the right to retain
counsel, satisfactory to Indemnified Party in his or her discretion, to
represent Indemnified Party and any others the Company may designate in such
proceeding. In any such proceeding, Indemnified Party shall have the right to
retain Indemnified Party’s own counsel, but the fees and expenses of such
counsel shall be at the expense of Indemnified Party unless (a) the retention of
such counsel has been specifically authorized by the Company; (b) representation
of Indemnified Party and another party by the same counsel would be
inappropriate, in the reasonable judgment of Indemnified Party, due to actual or
potential differing interests between them; (c) the counsel retained by the
Company and satisfactory to Indemnified Party has advised Indemnified Party, in
writing, that such counsel’s representation of Indemnified Party would be likely
to involve such counsel in representing differing interests which could
adversely affect either the judgment or loyalty of such counsel to Indemnified
Party, whether it be a conflicting, inconsistent, diverse or other interest; or
(d) the Company shall fail to retain counsel for Indemnified Party in such
proceeding. Notwithstanding the foregoing, if an insurance carrier has supplied
directors’ and officers’ liability insurance covering a proceeding and is
entitled to retain counsel for the defense of such proceeding, then the
insurance carrier shall retain counsel to conduct the defense of such proceeding
unless Indemnified Party and the Company concur in writing that the insurance
carrier’s doing so is undesirable. The Company shall not be liable under this
Agreement for any settlement of any proceeding effected without its written
consent. The Company shall not settle any proceeding in any manner which would
impose any penalty or limitation on Indemnified Party without Indemnified
Party’s written consent. Consent to a proposed settlement of any proceeding
shall not be unreasonably withheld by either the Company or Indemnified Party.

12.    ENFORCEMENT; ACTION TO DETERMINE COMPLIANCE WITH STANDARD OF CONDUCT: The
Company acknowledges that Indemnified Party is relying upon this Agreement in
serving as a director, officer or manager of the Company. If a claim for
indemnification or advancement of expenses is not paid in full by the Company
within sixty days, or within twenty days in the case of a claim for advancement
of expenses, after a written claim has been received from Indemnified Party by
the Company, Indemnified Party may at any time bring a legal action against the
Company to recover the unpaid amount of the claim. Indemnified Party shall also
be entitled to be paid by the Company all reasonable fees and expenses
(including without limitation fees of counsel) in bringing and prosecuting such
claim, unless as a part of the legal action concerning such claim the court
having jurisdiction over the action determines that each of the material
assertions made by Indemnified Party as a basis for the action was not made in
good faith or was frivolous. Neither the failure of the Reviewing Party or the
Company (including its Board of Directors, independent counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the Indemnified Party is proper in the
circumstances nor an actual determination by the Reviewing Party or the Company
(including its Board of Directors, independent legal counsel, or its
stockholders) that the Indemnified Party is not entitled to indemnification
shall be a defense to the action, be admissible as evidence, or create a
presumption that the Indemnified Party is not so entitled. Any such action shall
be de novo, and the Indemnified Party shall not be prejudiced by reason of any
such adverse determination. If an action is brought pursuant to this Section, a
final nonappealable order in such action shall constitute the ultimate
determination of the Indemnified Party’s right to indemnification. Whether or
not Indemnified Party has met any applicable standard of conduct, the Court in
such suit may order indemnification or the advancement of expenses as the Court
deems proper (subject to any express limitation of the Corporation Law).
Further, the Company shall indemnify Indemnified Party from and against any and
all expenses (including without limitation attorneys’ fees) and, if requested by
Indemnified Party, shall (within twenty days of such request) advance such
expenses to Indemnified Party, which are incurred by Indemnified Party in
connection with any claim asserted against or legal action brought by
Indemnified Party for recovery under any directors’ and officers’ liability

 

3

 


--------------------------------------------------------------------------------



 

insurance policies maintained by the Company, regardless of whether Indemnified
Party is unsuccessful in whole or in part in such claim or suit.

13.    PROCEEDINGS BY INDEMNIFIED PARTY: Notwithstanding other provisions of
this Agreement to the contrary, prior to a Change in Control, the Company shall
not indemnify Indemnified Party and advance expenses to Indemnified Party in
connection with any proceeding (or part thereof) initiated by Indemnified Party
against the Company or any director, officer or manager of the Company unless
such proceeding (or part thereof) was authorized by the Board of Directors of
the Company.

14.    NONEXCLUSIVITY: The rights of Indemnified Party for indemnification and
advancement of expenses under this Agreement shall not be deemed exclusive of,
or in limitation of, any rights to which Indemnified Party may be entitled under
Delaware law, the Company’s Certificate of Incorporation or By-laws, vote of
shareholders or otherwise.

15.

MISCELLANEOUS:

(a)     Effectiveness. This Agreement is effective for, and shall apply to, (i)
any claim which is asserted or threatened before, on or after the date of this
Agreement but for which no action, suit or proceeding has actually been brought
prior to the date of this Agreement and (ii) any action, suit or proceeding
which is threatened before, on or after the date of this Agreement but which is
not pending prior to the date of this Agreement. Thus, this Agreement shall not
apply to any action, suit or proceeding which has actually been brought before
the date of this Agreement. So long as the foregoing standard of effectiveness
has been satisfied, this Agreement shall be effective for and shall be applied
to acts or omissions prior to, on or after the date of this Agreement.

(b)    Survival; Continuation. The rights of Indemnified Party hereunder shall
inure to the benefit of the Indemnified Party (even after Indemnified Party
ceases to be a director, officer or manager), Indemnified Party’s personal
representative, heirs, executors, administrators and beneficiaries; and this
Agreement shall be binding upon the Company, its successors and assigns. The
rights of Indemnified Party under this Agreement shall continue so long as
Indemnified Party may be subject to any possible proceeding because of the fact
that Indemnified Party was a director, officer or manager of the Company. If the
Company sells, leases, exchanges or otherwise disposes of, in a single
transaction or series of related transactions, all or substantially all of its
property and assets, the Company shall, as a condition precedent to such
transaction, cause effective provision to be made so that the person or entity
acquiring such property and assets shall become bound by and replace the Company
under this Agreement.

(c)     Partial Indemnification. If the Indemnified Party is entitled to
indemnification by the Company for some or a portion of expenses, judgments,
fines or settlement amounts actually incurred by the Indemnified Party in a
proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnified Party for the portion of such expenses,
judgments, fines or settlement amounts to which the Indemnified Party is
entitled.

(d)    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any proceeding against the
Indemnified Party to the extent the Indemnified Party has otherwise actually
received payment (under any insurance policy, bylaw or otherwise) of the amounts
otherwise subject to indemnification under this Agreement.

(e)     Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, without regard to the conflict of laws principles thereof.

(f)     Severability. If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the full extent permitted by law and all other provisions shall remain in full
force and effect.

(g)    Amendment. No amendment, termination or cancellation of this Agreement
shall be effective unless in writing signed by the Company and Indemnified
Party.

(h)    Subrogation. In the event of payment under this Agreement the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnified Party, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

 

4

 


--------------------------------------------------------------------------------



 

 

(i)     Headings. The headings in this Agreement are for convenience only and
are not to be considered in construing this Agreement.

(j)     Counterparts. This Agreement may be executed in counterparts, both of
which shall be deemed an original, and together shall constitute one document.

The parties have executed this Agreement as of the Effective Date first above
stated.

***Signatures on following page***



 

5

 


--------------------------------------------------------------------------------



 

 

EXABYTE CORPORATION

Indemnified Party

By:

By:

 

Title:

 

 

 

 

6

 

 

 